DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US 2016/0125927 A1).
Regarding claim 1, Wei teaches a resistive memory device comprising:
a resistive memory cell connected between a first bit line and a first source line (Fig. 6 and Fig. 1, memory array 601);
a reference cell including a reference resistor and connected between a second bit line and a second source line (Fig. 1 and Fig. 6, Reference Array 602) ; and
a write driver connected to the first bit line or the first source line, connected to the second bit line or the second source line, and configured to generate a write current for writing target data in the resistive memory cell, wherein the write driver comprises a comparator configured to receive the write current, compare previous data written in the resistive memory cell with the target data by comparing a voltage of the first source line with a voltage of the second source line or compare a voltage of the first bit line with a voltage of the second bit line, and determine whether the target data is written in the resistive memory cell in accordance with a result of comparing the previous data with the target data (Fig. 6, the compare unit 603, the sense amplifier 606 and the driver unit 605, all can be considered as the write driver, which are connected to the resistive memory cells and the reference memory cell. The Sense amplifier 606 compares the data read from the memory cells to the reference cells, which the result is compared to the inputted data using the compare unit 603. The unit will compare the previous data with the target data to be written, see ¶0103).
Regarding claim 2, Wei further teaches the resistive memory device of claim 1, wherein the write driver is further configured not to write the target data in the resistive memory cell when the previous data is the same as the target data and write the target data in the resistive memory cell when the previous data is different from the target data (¶0103).
Regarding claim 3, Wei further teaches the resistive memory device of claim 2, wherein the comparator is further configured to control an output of the write current in accordance with whether the previous data is the same as the target data (Logic unit 604 will control the write current if the data is the same by disabling transistor M201).
Regarding claim 4, Wei further teaches the resistive memory device of claim 3, wherein the comparator is further configured to block the write current flowing through the resistive memory cell when the previous data is the same as the target data and apply the write current to the resistive memory cell when the previous data is different from the target data (Logic unit 604 will control the write current by disabling transistor M201 if the data is the same and enabling the transistor if the data are different).
Regarding claim 5, Wei further teaches the resistive memory device of claim 1, wherein the comparator comprises: an amplifier configured to receive the first source line voltage and the second source line voltage or the first bit line voltage and the second bit line voltage (Fig. 6, SA 606);
a latch circuit configured to receive output values of the amplifier (Fig. 6, SA 606 is a differential sense amplifier which latches the output data); and
a logic gate configured to receive an output value of the latch circuit and the target data (Logic gate 604).
Regarding claim 6, Wei further teaches the resistive memory device of claim 1, wherein the write driver comprises a first write driver module and a second write driver module, and wherein the first write driver module and the second write driver module are each configured to selectively operate in accordance with the target data (Write Drive comprise at least two modules, which are used to write logic 0 and logic 1).
Regarding claim 7, Wei further teaches the resistive memory device of claim 6, wherein the first write driver module is further configured to supply a write current to the resistive memory cell, and wherein the second write driver module is further configured to supply a current to the reference cell (Fig. 6, unit 605 provides a current to write to the resistive memory cells 601 and the reference memory cells 602).
Regarding claim 8, Wei further teaches the resistive memory device of claim 6, wherein each of the first and second write driver modules comprises a PMOS transistor and an amplifier connected to each other via a feedback structure (Fig. 6).
Regarding claim 9, Wei further teaches the resistive memory device of claim 1, wherein the reference cell further comprises a selection transistor, and wherein the reference resistance value is an interval value between a resistance value in a state in which data of the resistive memory cell is 1 and a resistance value in a state in which data of the resistive memory cell is  (Fig. 6 and ¶0029, the differential sense amplifier will read the data in the memory cell and compare it to the reference data and will determine if the data is 0 or 1, which the reference is between the resistance for logic 0 and logic 1).
Regarding claim 13, Wei further teaches the resistive memory device of claim 1, wherein the resistive memory device is magnetic random access memory (MRAM) (Fig. 1).
Regarding claims 14-16, the claims have similar limitations as claims 1-8. Therefore, the claims are rejected under the same grounds of rejection. 
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation: level shifter connected to a word line of a resistive memory cell connected between a first bit line and a first source line, and configured to receive a word line selection voltage, and output a first voltage higher than a power supply voltage of the memory device; a word line driver including a first word line driver module connected to the first source line and a second word line driver module connected to the first bit line and configured to provide a second voltage higher than the first voltage to a word line of the resistive memory cell; and a boosted capacitor having one end connected to the level shifter and the first word line driver module and another end connected to the second word line driver module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824